Citation Nr: 9929743	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-45 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased disability evaluation for 
left knee medial collateral ligamental sprain residuals, 
post-fibular strain residuals, and a possible left meniscus 
tear, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1976 to December 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Oakland, California, Regional Office which denied an 
increased disability evaluation for the veteran's 
service-connected left knee medial collateral ligamental 
sprain residuals, post-fibular strain residuals, and a 
possible left meniscus tear.  In September 1994, the Oakland, 
California, Regional Office denied service connection for 
post-traumatic stress disorder (PTSD).  In October 1998, the 
veteran was scheduled for a December 1998 hearing before a 
Member of the Board sitting at the Oakland, California, 
Regional Office.  The veteran subsequently moved to Alabama.  
In November 1998, the veteran's claims file was transferred 
to the Montgomery, Alabama, Regional Office (RO).  In 
December 1998, the veteran was scheduled for a video hearing 
before a Member of the Board.  In December 1998, the 
veteran's appeal was certified to the Board.  In January 
1999, the veteran declined the scheduled video hearing and 
requested a hearing before a Member of the Board sitting at 
the RO.  In February 1999, the RO scheduled the veteran for 
an April 1999 hearing before a Member of the Board sitting at 
the RO.  The veteran subsequently failed to report for the 
scheduled hearing.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  


REMAND

In an August 1999 written statement, the veteran requested 
that his video hearing before a Member of the Board be 
"rescheduled."  He advanced that he did not appear at the 
scheduled April 1999 hearing before a Member of the Board 
sitting at the RO due to a death in his family.  The veteran 
gave a San Francisco, California, address as his current 
address.  The Board observes that the veteran has provided 
good cause for his failure to report for the April 1999 
hearing and grants his motion for a video hearing before a 
Member of the Board.  38 C.F.R. § 20.1304(b)(2) (1999).  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested video hearing before a 
Member of the Board.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


